Appeal from a judgment of the County Court of Broome County (Coutant, J.), rendered October 19, 1984, upon a verdict convicting defendant of the crime of arson in the third degree.
Defendant appeals from a judgment convicting him, after a jury trial, of arson in the third degree. His contention is that the prosecutor made several improper comments during summation which deprived him of a fair trial. Since no objection was taken during the summation, these contentions have not been preserved for appellate review (see, CPL 470.05 [2]; People v Simmons, 121 AD2d 579). Further, review of these allegations as a matter of discretion in the interest of justice is not warranted.
Judgment affirmed. Mahoney, P. J., Main, Casey, Mikoll and Harvey, JJ., concur.